Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001337
                                                        21-JUN-2018
                                                        10:57 AM



                          SCWC-14-0001337

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                vs.

                          HERWIN MAGBULOS,
                   Plaintiff/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0001337; CR. NO. 13-1-0696)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Circuit Judge Kubo, in place of Wilson, J., recused)

          Petitioner/Plaintiff-Appellant State of Hawaii’s

application for writ of certiorari filed on May 9, 2018, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, June 21, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Edward H. Kubo, Jr.